Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 

Currently, claims 31, 37-39, 41-44, 46-48, 50-52, 54-55, 57-58 are pending in the instant application.  Claims 1-30, 32-36, 40, 45, 49, 53, 56 have been canceled, claims 50-52, 54-55 and 57-58 are withdrawn.  This action is written in response to applicant’s correspondence submitted 10/27/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final.

Withdrawn Rejections
The rejection of claims 41-49, 53, and 56 under 35 USC 101 is withdrawn in view of the amendment to the claims.  
The rejection of claims 31, 41-49, 53, and 56 under 35 USC 103 over Freidrich in view of Smith, Tommasi, and Pfeifer is withdrawn in view of the amendment to the claims.
The rejection of claims 41-49, 53, and 56 under 35 USC 103 over Hogue in view of Smith, Tommasi, and Pfeifer is withdrawn in view of the amendment to the claims.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-48, 53, and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.



Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 31, 37-39, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hogue (J National Cancer Inst, 2006, Vol 98, pp 996-1004) in view of Smith . 
Hogue teaches analysis of methylation in bladder carcinogenesis in tumor epithelium and urine sediment DNA from patients with bladder cancer. Hogue teaches high levels of methylation in urine sediments in cancer patients and low levels of methylation in urine DNA from control subjects (see pg. 1001). Hogue teaches obtaining sample from bladder tumor tissue and voided urine.  Hogue further teaches centrifugation of urine samples and DNA extracted from primary tumors and urine sediment, followed by bisulfite treatment and quantitative methylation specific PCR analysis (see materials and methods, pg. 997) (claims 37-40, 42-45, 47-48).  Hogue teaches definitive noninvasive diagnosis may improve the management of bladder tumors and useful for diagnosis and testing of relevant epigenetic markers in voided urine holds promise for early detection of glad cancer (see pg. 1003).  Hogue does not teach methylation analysis of OTX1. 
However it was well known in the art that methylation of OTX1 was associated with cancer.  Smith teaches OTX1 methylation is associated with colon cancer (see pg. e5).  Smith teaches primers specific for OTX1 (see materials and methods).   Tommasi teaches OTX1 methylation in breast cancer (see table 1).  Tommasi teaches OTX1 hypermethylation in breast cancer  at Chr2: 63131468 to 63137816  (corresponding to ch2:63134539-63134851) (see table 1).  
Additionally, Pfeifer teaches OTX1 methylation in lung cancer. Pfeifer teaches the DNA marker OTX1 (see para 10) and teaches analysis of determining the methylation level of DNA markers, including OTX1 from a test subject relative to level of DNA marker from a normal subject (control) (see para 13).  Pfeifer teaches analysis of detection of methylation in urine (see 
Given the prior art teaches OTX1 methylation in different cancers, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to screen and test OTX1 in additional samples and cancers, including urothelial cells from urine and bladder biopsies as taught by Hogue and include the use of methylation specific PCR using primers specific for OTX1 as taught by Pfeifer.  The skilled artisan would have been motivated to include analysis of methylation of OTX1 including methylation specific primers for OTX1 in the method of Hogue because Hogue teaches methylation analysis of genes in urothelial cells and Pfeifer, Tommasi and Smith demonstrate that OTX1 is methylated in different tissues and tumor types.  Additionally the skilled artisan would have a reasonable expectation of success that methylation of OTX1 can be tested in additional biological samples including urothelial cells from urine samples because Hogue teaches genes methylated in urothelial cells from urine in bladder cancer subjects by methylation specific PCR and Pfeifer, Tommasi, and Smith demonstrate that OTX1 is methylated in many different types of tissues and cancer.  

	Response to Arguments
The response traverses the rejections on pages 6-9 of the remarks mailed 10/27/2020.  
The response asserts that Hogue related to quantitation of promoter methylation of multiple genes in urine DNA and bladder cancer detection.  The response asserts that the focus in 
This response has been thoroughly reviewed but not found persuasive.  Initially Hogue is directed to testing a small panel of genes with quantitative methylation specific PCR assay in urine sediment and teaches the development of highly reliable, noninvasive tools for bladder cancer diagnosis would facilitate early detection and help to define the role of molecule markers in prognostic evaluation of patients with bladder cancer at the time of initial diagnosis (See pg. 996, conclusion and 2nd column, first paragraph).  Hogue teaches testing for relevant epigenetic markers in voided urine holds promise for early detection of bladder cancer and individual therapeutic strategies (see pg. 1003).  Hogue teaches using markers that are methylated in various cancers and evaluate each gene as a marker for bladder cancer using urine DNA samples (see pg. 998).  Therefore the skilled artisan would have been motivated to include additional known cancer markers to evaluate the markers for bladder cancer using urine DNA sample, as disclosed by Hogue.  Hogue while teaching hypermehtylation of promoter regions is directed to 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, based on the general knowledge available to one of ordinary skill in the art, the ordinary artisan would have been motivated to include additional known methylated cancer markers, including OTX1 and exon 4 as taught by Pfeifer that function to detect cancer, specifically in urine samples as taught by Hogue.  Furthermore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case measuring in DNA of urothelial cells in a urine sample of OTX1 including one CpG island comprising ch2:63134539-63134851, treating DNA with sodium bisulfite and performing methylation specific PCR using two distinct methylation specific primers is within the technical grasp of an ordinary artisan based on the teaching of the OTX1 ch2:63134539-63134851 region methylated in lung and breast cancer as taught by Pfeifer and Smith, performing methylation specific PCR with specific primers for OTX1 methylation as taught by Pfeifer and Tommasi and teaching of detecting methylated markers by methylation specific PCR in urine sample as taught by Hogue.  Therefore, absent secondary evidence such as evidence demonstrating the unpredictability of primers to amplify the claimed region for detection of CpG sites the ordinary artisan would have been motivated to detected known methylated markers in cancer, including exon 4 of OTX1 by methylation specific PCR in the method of Hogue. 
The response further asserts the examiner is holding a double standard.  The response points to the office action dated 02/22/2018 and the rejection under 35 USC 112, enablement.  The response address that the examiner argued that Smiraglia demonstrated that one must investigate the role of methylation in each tumor type in each type of cancer demonstrating unpredictability of determining methylation analysis in one type of cancer being indicative of all types of cancer and in the present office action the examiner argues that the skilled artisan would have a reasonable expectation of success that methylation of OTX1 can be tested in additional cancer samples including NMI-bladder samples.  The response asserts these two positions cannot be aligned with each other.  The response further asserts that Smiraglia clearly evidences that OTX1 is not hypermethylated in most tumor types tested.  This response was previously considered in the advisory action mailed 09/11/2020.  As addressed previously, Smiraglia is not 
The response further disagrees with the observation of the office that Pfeifer would teach measuring OTX1 methylation in DNA in test samples that are urine samples.  The response points to paragraph 35 of Pfeifer and asserts that Pfeifer does not disclose using urothelial cells and the paragraph the office references for disclosure of detection of methylation in urine Pfeifer provides teachings for marker criteria wherein reference to urine is made specifically in the context of a control or reference sample and no other reference is made to the use of urine in Pfeifer. The response asserts that Pfeifer does not teach hypermethylated DNA in urine test samples or analysis of detection of methylation in urine. The response asserts that Pfeifer only teaches that a criterion for a marker is that it is unmethylated in normal or control urine and heavily methylated in tumor. The response asserts that Pfeifer does not disclose measuring hypermethylation in DNA in urine let alone DNA isolated from urothelial cells present in urine and that urine is a test sample.   This argument was previously presented and addressed in the 



	   

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634